Case 15-25465        Doc 28     Filed 12/31/18     Entered 12/31/18 17:15:46          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 25465
         LaShon Minter-Williams

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/27/2015.

         2) The plan was confirmed on 09/21/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 07/18/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 41.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $19,546.36.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-25465          Doc 28       Filed 12/31/18    Entered 12/31/18 17:15:46                 Desc         Page 2
                                                     of 4



 Receipts:

         Total paid by or on behalf of the debtor                $33,300.00
         Less amount refunded to debtor                              $41.98

 NET RECEIPTS:                                                                                      $33,258.02


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $3,375.00
     Court Costs                                                                 $0.00
     Trustee Expenses & Compensation                                         $1,387.35
     Other                                                                       $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $4,762.35

 Attorney fees paid and disclosed by debtor:                   $1,000.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim            Claim        Principal      Int.
 Name                                   Class   Scheduled      Asserted         Allowed         Paid         Paid
 Alliant Credit Union               Unsecured      8,067.00       8,273.47         8,273.47      8,273.47        0.00
 Ashley Stewart                     Unsecured           1.00           NA               NA            0.00       0.00
 Bank Of America                    Unsecured           1.00           NA               NA            0.00       0.00
 Capital One                        Unsecured           1.00           NA               NA            0.00       0.00
 Chase Card                         Unsecured      7,052.00            NA               NA            0.00       0.00
 Chase Card                         Unsecured           1.00           NA               NA            0.00       0.00
 Chase Card                         Unsecured           1.00           NA               NA            0.00       0.00
 Chase Card                         Unsecured           1.00           NA               NA            0.00       0.00
 Citibank SD, NA                    Unsecured      4,745.00            NA               NA            0.00       0.00
 Citibank SD, NA                    Unsecured      4,700.00            NA               NA            0.00       0.00
 Comcast                            Unsecured         150.00           NA               NA            0.00       0.00
 Comenity Bank/Brylane Home Visa    Unsecured           1.00           NA               NA            0.00       0.00
 Comenity Bank/carsons              Unsecured           1.00           NA               NA            0.00       0.00
 Comenity Bank/Harlem Furniture     Unsecured           1.00           NA               NA            0.00       0.00
 Comenity Bank/Lnbryant             Unsecured           1.00           NA               NA            0.00       0.00
 Comenity Bank/New York & Company   Unsecured           1.00           NA               NA            0.00       0.00
 Discover Financial Services        Unsecured           1.00           NA               NA            0.00       0.00
 E Partner Ne                       Unsecured         100.00           NA               NA            0.00       0.00
 Gecrb/Amazon                       Unsecured         100.00           NA               NA            0.00       0.00
 Gecrb/Care Credit                  Unsecured           1.00           NA               NA            0.00       0.00
 LVNV Funding LLC                   Unsecured     12,144.00     11,780.17        11,780.17      11,780.17        0.00
 Medicredit, Inc                    Unsecured         859.00           NA               NA            0.00       0.00
 Medicredit, Inc                    Unsecured          44.00           NA               NA            0.00       0.00
 Midland Funding LLC                Unsecured         214.00        214.12           214.12        214.12        0.00
 Midland Funding LLC                Unsecured      1,399.00       1,399.50         1,399.50      1,399.50        0.00
 Paypal                             Unsecured      1,548.36            NA               NA            0.00       0.00
 Peoples Gas                        Unsecured           1.00           NA               NA            0.00       0.00
 Portfolio Recovery Associates      Unsecured         958.00        873.39           873.39        873.39        0.00
 Portfolio Recovery Associates      Unsecured      6,103.00       5,955.02         5,955.02      5,955.02        0.00
 Silverleaf Resorts                 Secured       13,000.00            NA               NA            0.00       0.00
 Southwest Credit Systems           Unsecured         231.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-25465               Doc 28          Filed 12/31/18    Entered 12/31/18 17:15:46                Desc       Page 3
                                                             of 4



 Scheduled Creditors:
 Creditor                                                 Claim         Claim        Claim         Principal       Int.
 Name                                          Class    Scheduled      Asserted     Allowed          Paid          Paid
 Us Bank Hogan Loc                          Unsecured           1.00           NA             NA           0.00        0.00
 Us Bank Hogan Loc                          Unsecured           1.00           NA             NA           0.00        0.00
 Weisfield Jewelers/Sterling Jewelers Inc   Unsecured           1.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                         Claim          Principal                 Interest
                                                                       Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                                  $0.00                 $0.00               $0.00
       Mortgage Arrearage                                                $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                           $0.00                 $0.00               $0.00
       All Other Secured                                                 $0.00                 $0.00               $0.00
 TOTAL SECURED:                                                          $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                       $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                         $0.00                 $0.00               $0.00
        All Other Priority                                               $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                         $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                       $28,495.67        $28,495.67                    $0.00


 Disbursements:

           Expenses of Administration                                    $4,762.35
           Disbursements to Creditors                                   $28,495.67

 TOTAL DISBURSEMENTS :                                                                                   $33,258.02




UST Form 101-13-FR-S (9/1/2009)
Case 15-25465        Doc 28      Filed 12/31/18     Entered 12/31/18 17:15:46            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
